Title: From James Madison to Richard Shippey Hackley, 5 November 1806
From: Madison, James
To: Hackley, Richard Shippey



Sir.
Department of State Novr. 5th. 1806.

Should the port of St. Lucar, which, it is understood, has been lately made a free port, have a preference in view, the President authorizes me to tender it in exchange for the Consulate at St. Andero, which you have obtained.  I have transmitted a package to the Collector of the Customs at New York, addressed to any Consul of the United States in Spain.  Should it be your intention to embark soon for that Country, I beg the favor of you to apply for it.  On removing the cover, you will find it addressed to any Postmaster in Spain, to whom on your arrival you will deliver it accordingly.  It is probable however that the person, from whom it was received, does not wish the subscription to meet any Spanish eye in this Country.  I am &c: 

James Madison

